The respective attorneys for the parties to this proceeding to review an assessment of property for taxation for 1972 have, on this appeal from a final order of the Supreme Court, Westchester County, entered December 17, 1974, entered into a written stipulation dated March 12, 1975, at a conference held in this court on that day, agreeing to a modification of said final order and to changes in the assessments for 1974 and 1975, and appellants’ attorney has submitted to this court a letter dated March 21, 1975, stating that the Town Board of the Town of Bedford has ratified said stipulation. In accordance with the foregoing, (1) said final order is modified by increasing the net assessment for 1972 to $1,331,000 and (2) the assessments for each of the years 1974 and 1975 shall be $3,250,000. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.